WARNER, J.
The error assigned to the judgment of the Court below, is *128the overruling the motion for a new trial, on the grounds specified therein. The ground as to the admissibility of the evidence as to the ownership of the boat, was abandoned on the argument by the counsel for plaintiff in error. In our judgment, there is sufficient evidence in the record to bustain the verdict of the jury. According to the repeated rulings of this Court, the discretion of the Court .below in refusing to grant a new trial, will not be controlled here, when there is no error in law complained of, on the ground that the verdict is not supported by the evidence, unless the verdict is so decidedly and strongly against the weight of the evidence as to make it illegal.
Let the judgment of the Court below be affirmed, and ten per cent, damages be awarded, as provided by the 4221st section of the Code.